Case 3:21-cv-03010-TLB Document 2 _ Filed 03/01/21 Page 1 of 3 PagelD #: 2

IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF

MICHAEL ALDRIDGE,

VS.

BHOLENATH, INC. D/B/A
TRAVELODGE AND OZARKA

LODGE,

ARKANSAS, HARRISON DIVISION

)

)
Plaintiff, )

)

) Case No.

)

)

)

)

)
Defendant. )

COMPLAINT

COMES NOW plaintiff, by and through his attorneys of record, and for his cause of

action against defendant Bholenath, Inc. d/b/a Travelodge and Ozarka Lodge, states, alleges and

avers as follows:

I,

Pursuant to 28 U.S.C. § 1332, jurisdiction is proper in this Court in that:

Plaintiff is a citizen of the State of Missouri:

Defendant is incorporated it the State of Arkansas, has its principal place of
business in the State of Arkansas, and, pursuant 28 U.S.C. § 1332(c)(1) is deemed
to be a citizen of the State of Arkansas; and

The matter in controversy exceeds the sum or value of $75,000, exclusive of
interest and costs.

Pursuant to 28 U.S.C. § 1391(b), venue is proper in this Court in that:
Defendant’s registered agent and principal place of business are located in Eureka
Springs, Carroll County, Arkansas;

Defendant is a resident of Eureka Springs, Carroll County, Arkansas; and
Case 3:21-cv-03010-TLB Document 2 _ Filed 03/01/21 Page 2 of 3 PagelD #: 3

3.

The incident alleged herein occurred in Eureka Springs, Carroll County,
Arkansas.

On June 12, 2019, plaintiff was guest at defendant’s “Ozarka Lodge” hotel

located at 110 Huntsville Road, Eureka Springs, Arkansas.

4,

As plaintiff was traversing an exterior stairway at defendant’s premises, he

slipped and fell down the stairs because of one or more of the defects alleged below.

5.

@

i

the following:

Defendant’s stairs were defective in that:

They were slippery when wet;

They were not slip resistant;

They were not barricaded from the elements, including rain storms;

They were composed of diamond plated steel that was painted with a smooth,
non-skid resistant, paint;

There was no warning of the slippery nature of the painted metal stairs.
Defendant had actual or constructive notice of the defect(s) in that:

Defendant created the defect(s) to its stairs; or

The defect(s) to defendant’s stairs was/were apparent to defendant; or

By exercise of ordinary care, the defect(s) should have been apparent to defendant
so that a reasonably prudent possessor would correct the defect(s) or warn
plaintiff of the defect(s).

As a result of one or more of the defects to defendant’s stairs, plaintiff sustained
Case 3:21-cv-03010-TLB Document 2 _ Filed 03/01/21 Page 3 of 3 PagelD #: 4

g.

Past, present, and future expenses for medical supplies, medicine, and services of
physicians, nurses, hospitals, pharmacists, physical therapists, and other health
care providers and related medical expenses;

Injury to his right leg;

Injury to his right ankle;

Loss of income;

Diminution of earning capacity;

Loss of household contributions;

Pain, suffering and mental anguish.

WHEREFORE plaintiff prays for a judgment against defendant in such sum as the jury

deems fair and reasonable, for an award of his taxable court costs, for post-judgment interest at

the legal rate and for such further and additional relief as is just and proper.

AARON SACHS & ASSOCIATES, P.C.

 

 

DANIEL P. MOLLOY Fed. Bar # 58871MO
3271 E. Battlefield, Suite 350

Springfield, MO 65804

Ph. (417) 889-1400

Fax (417) 889-5359

daniel(@autoinjury.com
Attorney for Plaintiff

 
